Case 1:15-cv-00137-LPS Document 571 Filed 09/25/19 Page 1 of 1 PageID #: 33934
                                                                                   1313 North Market Street
                                                                                               P.O. Box 951
                                                                                 Wilmington, DE 19899-0951
                                                                                               302 984 6000
                                                                                  www.potteranderson.com

                                                                                          Bindu A. Palapura
                                                                                                    Partner
                                                                                            Attorney at Law
                                                                            bpalapura@potteranderson.com
                                                                                 302 984-6092 Direct Phone
                                                                                      302 658-1192 Firm Fax
                                       September 25, 2019
VIA ELECTRONIC-FILING

 Chief Judge Leonard P. Stark
 U.S. District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, DE 19801-3556

       Re:     International Business Machines Corporation v. Priceline Group Inc., et al.,
               C.A. No. 15-137-LPS

Dear Chief Judge Stark:
         Pursuant to the Court’s September 19, 2019 Order (D.I. 570), Plaintiff International
Business Machines Corporation (“IBM”) and Defendants Booking Holdings Inc. (f/k/a The
Priceline Group Inc.), priceline.com LLC, KAYAK Software Corporation, and OpenTable, Inc.
(collectively, “Defendants”) submit the following report on the status of the above-captioned
litigation.

        On February 9, 2018, IBM appealed the partial final judgment pursuant to Fed. R. Civ. P.
54(b) entered by this Court based on the Court’s September 18, 2017 Memorandum and Order
granting summary judgment that the asserted claims of U.S. Patent No. 7,072,849 were not
infringed by Defendants (D.I. 523, 524) and the Court’s February 1, 2018 Memorandum Order
denying IBM’s motion for reconsideration of the Court’s September 18, 2019 Memorandum and
Order (D.I. 559). On May 22, 2019, the Federal Circuit affirmed this Court’s judgment of
noninfringement. (D.I. 567.) On July 22, 2019, IBM petitioned for rehearing of that decision en
banc, which was denied on September 10, 2019. (D.I. 568.)

        IBM is in the process of deciding whether to petition the Supreme Court for a Writ of
Certiorari to review the Federal Circuit’s decision. The deadline for IBM to file a Petition for a
Writ of Certiorari is December 9, 2019, but IBM expects to be able to notify the Court of its
intentions within one month from today, September 25, 2019. Therefore, the parties propose that
the parties submit another joint status report on October 25, 2019.

                                                    Respectfully,

                                                    /s/ Bindu A. Palapura

                                                    Bindu A. Palapura

cc:    Clerk of the Court (via hand delivery)
       Counsel of Record (via electronic mail)
